Citation Nr: 9927434	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, her daughter, and an associate




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  

In November 1998, the Board remanded this matter to the RO 
for further development.  The Board is satisfied that the RO 
as complied with the Remand directives.  

A claim of entitlement to Dependants' Educational Assistance 
under Chapter 35 (Chapter 35) was certified for appeal.  In a 
rating decision dated in February 1996, the RO denied the 
Chapter 35 claim, but did not notify the veteran of that 
determination.  Accordingly, the veteran has not filed a 
notice of disagreement in response to the RO's determination.  
Although the RO included the Chapter 35 claim in a subsequent 
Supplemental Statement of the Case dated in September 1997, 
there has been no timely appeal has been filed.  "If a 
Supplemental Statement of the Case covers issues that were 
not included in the original Statement of the Case, a 
Substantive Appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues."  38 C.F.R. § 20.302(c) (1998).  
Therefore, the claim for Chapter 35 benefits is not properly 
before the Board and will not be addressed in this decision. 

FINDING OF FACT

The claim for service connection for cause of the veteran's 
death is not plausible. 


CONCLUSION OF LAW

The claim for service connection for cause of the veteran's 
death is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
 A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

A claim for service connection for cause of death is well-
grounded if three criteria are met:  (1) there is a death 
certificate or equivalent medical evidence showing a cause of 
death; (2) there is medical evidence that the disability 
causing or contributing to death was incurred in or 
aggravated by military service, and (3) there is medical 
evidence of a nexus or causal relationship between the in-
service incurrence or aggravation and the disability causing 
or contributing to death.  See Ramey v. Brown, 9 Vet. App. 40 
(1996)

The appellant, the veteran's widow, contends, in essence, 
that she is entitled to dependency and indemnification 
benefits.  The appellant asserts that the veteran's 
hypertension is a disability that contributed to the cause of 
the veteran's death.  As an ancillary assertion, it is 
asserted that service connection is warranted for a 
cardiovascular disability including hypertension as secondary 
to the veteran's service-connected amputation of the distal 
third left femur.  

The record shows that the veteran died at a private hospital 
in January 1996 at the age of 72.  The certificate of death 
indicates that the immediate cause of death was indolent non-
Hodgkin's lymphoma, due to immune hemolyte anemia due to 
immune thrombocytopenia (progressive).  

Generally, the law provides that, in order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, the disability must 
singly or with some other condition be the immediate or 
underlying cause, or must be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
There are primary causes of death which by their very nature 
are so very overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  Ischemic 
heart disease or other cardiovascular disease developing in a 
veteran who has a service-connected amputation of one lower 
extremity at or above the knee or service-connected 
amputations of both lower extremities at or above the ankles, 
shall be held to be the proximate result of the service-
connected amputation or amputations.  38 U.S.C.A. § 501 (West 
1991); 38 C.F.R. § 3.310 (1998).  

In a May 1947 rating decision, the RO granted service 
connection for amputation of the distal third left femur, and 
assigned a 60 percent evaluation.  

Records of the Humana Hospital Audobon (Humana) reflect that 
the veteran was hospitalized on several occasions for a heart 
disability and anemia beginning the 1990s.  In May 1990, the 
veteran was admitted for severe symptomatic anemia and angina 
pectoris.  Those records do not provide a history of 
significant medical problems.  On physical examination, there 
were no findings or complaints pertaining to hypertension.  A 
May 1990 electrocardiogram revealed a left bundle branch 
block and a diagnostic impression of angina pectoris. In 
January 1995, it was noted that on a cardiovascular 
examination the veteran's heart was irregular with a Grade 
II/VI systolic ejection murmur.  The diagnoses were left 
lower lobe pneumonia, neutropenia, lymphoma, and diabetes, 
Type II.  In December 1995, the veteran was admitted into 
Humana with a diagnosis of malignant lymphoma, rule out 
pneumonia.  The veteran's chief complaint was generalized 
fatigue with productive cough and low-grade fever.  A medical 
history of hypertension was noted; essential hypertension 
unspecified benign or malignant was entered as a secondary 
diagnosis.  January 1996 records disclose a medical history 
of hypertension since the 1970s which had not required any 
medication for the past 15 years.  On physical examination, 
the veteran's blood pressure registered as 108/70.  The 
principal diagnosis was aplastic anemia, and secondary 
diagnoses included malignant lymphoma, thrombocytopenia, 
chronic lymphoid leukemia, essential hypertension, 
unspecified benign or malignant.  

Private outpatient treatment records dated from 1995 to 1996 
reflect that the veteran was seen for thrombocytopenia and 
anemia secondary to chronic lymphocytic leukemia.  These 
records provide that the veteran underwent chemotherapy.  

In a statement dated in 1996, Dr. Albert B. Hoskins, 
identified as the veteran's treating physician, reported that 
he had been treating the veteran since 1975 for disabilities 
including hypertension.  

In a July 1996 statement, Dr. Michael G. Carroll, identified 
as the veteran's treating physician from 1990 until the time 
of the veteran's death, indicated that the veteran received 
numerous intermittent courses of chemotherapy for indolent 
non-Hodgkin's lymphoma with bone marrow involvement and that 
the veteran's health became complicated by progressive 
pancytopenias and refractory lymphoma.  The doctor noted that 
the veteran's course was further complicated by comorbid 
medical problems including hypertension, adult onset diabetes 
mellitus, and peptic ulcer disease.  The doctor further 
opined that, although the primary cause of the veteran's 
death was resistant indolent non-Hodgkin's lymphoma, comorbid 
medical problems including chronic hypertensive 
cardiovascular disease contributed to and hastened the 
veteran's demise.  

At a personal hearing in January 1997, the appellant provided 
testimony with regard to her claim before a hearing officer.  
Specifically, the appellant testified that she had been 
married to the veteran for 50 years and that shortly after 
the veteran separated from service he developed and started 
taking medication for the disability in the 1970s.  
In January 1999, a VA medical opinion regarding the possible 
cause of the veteran's death was provided.  After reviewing 
the veteran's claims filed, the physician noted the veteran's 
history of hypertension and indicated that the disability was 
not adequately documented in the records.  It was noted that 
the veteran had an abnormal electrocardiogram since 1990 
showing left bundle branch block.  The reviewer indicated 
that, although there was a comment about angina pectoris on 
admission for the lymphoma described as a gas-like pain 
radiating to the chest at a time when the veteran had severe 
anemia, there was no further mention of a work-up for 
possible hypertensive cardiovascular disease or coronary 
artery disease.  The physician stated that he was unable to 
find any further cardiac testing including  stress testing or 
echocardiogram.  The reviewing physician stated that the only 
records regarding the heart size were from a chest X-ray in 
1994 and one in January 1996 which described a normal heart 
size and vascularity.  The physician opined that the 
veteran's past history of hypertension did not cause or 
substantially contribute to either the veteran's non-
Hodgkin's lymphoma or to the veteran's death from a 
refractory non-Hodgkin's lymphoma.  

Before deciding the issue of whether the appellant is 
entitled to service connection for cause of the veteran's 
death, the Board will address the issue of service connection 
for hypertension.  The medical evidence of record reflects 
that the veteran had a history of hypertension since 1975.  
The Board notes, however, that the current evidence at the 
time of the veteran's death demonstrated a history of 
hypertension which had not been treated for 15 years.  In 
addition, the veteran did not demonstrate any elevated blood 
pressure readings.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1998).  While the Board does not dispute the fact that 
the veteran may have had hypertension during his life, the 
current medical evidence does not show that the veteran had a 
current disability at the time of his death.  Therefore, the 
service connection for hypertension is not warranted in this 
matter.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Assuming arguendo that the claimed hypertension were service-
connected, the appellant is not entitled to the benefit 
sought.  In reaching this determination, the Board notes that 
this case turns on medical opinions regarding the cause of 
the veteran's death. The Board recognizes Dr. Carroll's 
opinion whereby the doctor stated that he had been treating 
the veteran from 1990 until the veteran's death and that 
chronic hypertensive cardiovascular disease contributed to 
and hastened the veteran's demise.  The Board notes that the 
doctor's opinion has limited probative value.  His opinion is 
inconsistent with the medical evidence of record.  Namely, 
the death summary of the Audobon Hospital dated in January 
1996 reflects a past history of hypertension in the 1970s 
which was shown to have required no medications in the last 
15 years.  This summary also shows that intensive medical 
management was undertaken due to progressive refractory 
anemia.  In addition, it is not clear whether Dr. Carroll 
reviewed the veteran's claims file prior to entering his 
opinion.  See Elkins v. Brown, 5 Vet. App. 474 (1993).  VA is 
not bound to accept any opinion concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  On the other 
hand, the January 1999 VA examiner determined that 
hypertension did not contribute to or cause the veteran's 
death.  The Board finds that this opinion has more probative 
value in that the examiner reviewed the claims file.  In 
addition, the VA opinion is consistent with the medical 
evidence of record with regard to the level of severity of 
any cardiovascular hypertension.  Thus, the preponderance of 
the evidence would be against the appellant's claim.  
38 U.S.C.A. § 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).  

The Board notes that the claim for service connection for 
cause of the veteran's death is not well grounded.  
Specifically, there is no competent medical evidence 
establishing that the veteran's death was caused by a 
disability found to be incurred in or caused by service.  In 
addition, non-Hodgkin's lymphoma was not shown to have 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Thus, the only evidence linking the veteran's cause of death 
to an alleged service incurred is the appellant and her 
representative.  While the Board finds the testimony of 
record credible.  This evidence essentially stands for the 
proposition that hypertension was the cause of the veteran's 
demise.  The witness is competent to attest to the symptoms 
that the veteran demonstrated.  Since there is no evidence 
establishing that the appellant or her representative are 
medical professionals, they are not qualified, as lay 
persons, to provide a medical opinion as to the etiology of 
the cause of the veteran's death.   Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  The Board further notes that the 
difference between evidence required to render a claim well 
grounded and that required to reopen a previously disallowed 
claim appears to be slight.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for the claim of service connection as noted 
above.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  






ORDER

Service connection for cause of the veteran's death is 
denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

